Exhibit 10.3

NAVISTAR INTERNATIONAL CORPORATION

2020 NON-EMPLOYEE DIRECTORS

NONELECTIVE DEFERRED COMPENSATION PLAN

Section 1. Definitions

Affected Compensation for a Director is the following cash compensation payable
for director services performed in calendar year 2020, and that is not subject
to a deferral election by the Director under the Deferred Fee Plan:

Cash component of the Annual Retainer,

Lead Director Additional Annual Retainer, and

Committee Chairman Additional Annual Retainer.

Affected Compensation in no event includes any compensation payable in Navistar
common stock, including Deferred Stock Units (“DSUs”) and Restricted Stock Units
“RSUs”).

The Code is the Internal Revenue Code of 1986, as amended from time to time.

The Committee is the Nominating and Governance Committee of the Board of
Directors of the Corporation.

The Corporation is Navistar International Corporation.

The Deferred Fee Plan is the Navistar Non-Employee Directors’ Deferred Fee Plan
(Amended and Restated as of December 9, 2019).

The Deferred Payment Date is March 15, 2021, or such earlier date designated by
the Committee at the Committee’s sole discretion.

A Director is a member the Board of Directors of the Corporation who is not a
full-time employee of the Corporation or any of its subsidiaries.

The Plan is this Navistar International Corporation 2020 Non-Employee Directors
Nonelective Deferred Compensation Plan.

Section 2. Nonelective Deferral. Effective for Affected Compensation payable
after April 20, 2020, through no later than December 31, 2020, 35% of Affected
Compensation shall be paid on the Deferred Payment Date, as a single cash
payment plus interest calculated at a 6% annual rate. Deferred Affected
Compensation payable for services rendered by a Director shall be paid pursuant
to this Section 2 without regard to whether a Director ceases to be a member of
the Board of Directors of the Corporation for any reason after such services are
rendered.

Section 3. Code Section 409A. All Affected Compensation deferred pursuant to the
terms of the Plan is payable as a “short term deferral” as such term is defined
by Code Section 409A and regulations thereunder, and accordingly is exempt from
Code Section 409A. The Plan is to be construed and administered in accordance
with this intent. The Corporation does not warranty the tax treatment of any
amounts paid under the Plan. Accordingly, while the Committee will endeavor to
structure all payments to be exempt from the requirements of Code Section 409A,
the Corporation will have no obligation to indemnify any person with respect to
any taxes or penalties incurred under Code Section 409A (or any other taxes or
penalties) arising as a result of the form or operation of the Plan.

Section 4. Other Provisions. Amounts deferred under the Plan shall be subject to
Section 5 of the Deferred Fee Plan, except that, for any amount deferred under
the terms of the Plan:

(a)    The Committee has full discretionary authority to construe, interpret and
administer the terms of such deferral under the terms of the Plan, and decisions
of the Committee with respect to such deferral under the terms of the Plan shall
be final, conclusive and binding upon all parties; and

(b)    The Committee may modify, amend, or terminate the Plan at any time, at
its sole discretion.